Citation Nr: 0611189	
Decision Date: 04/19/06    Archive Date: 04/26/06

DOCKET NO.  04-27 512	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to service connection for osteomyelitis 
claimed as secondary to service-connected diabetes.

2.  Entitlement to a rating in excess of 20 percent for 
diabetes.


REPRESENTATION

Appellant represented by:	National Association of County 
Veterans Service Officers


WITNESSES AT HEARING ON APPEAL

Appellant and J.W.

ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
January 1966 to January 1968.  This matter is before the 
Board of Veterans' Appeals on appeal from June 2003 and May 
2004 rating decisions by the Newark Regional Office (RO) of 
the Department of Veterans Affairs (VA).  In September 2005 
the veteran testified at a Travel Board hearing before the 
undersigned.  Additional evidence was submitted at the Travel 
Board hearing with a waiver of initial RO consideration.

The June 2003 rating decision granted service connection for 
type II diabetes mellitus, rated 20 percent, effective May 8, 
2001.  The veteran has  expressed disagreement with the 20 
percent rating.  The May 2004 rating decision denied service 
connection for osteomyelitis as secondary to the diabetes.

In a private discharge summary for the period February 17, 
2003, to March 20, 2003, a physician suggested that the 
veteran has renal insufficiency secondary to his diabetes.  
This matter is referred to the RO for any appropriate action.

The issue of service connection for osteomyelitis as 
secondary to diabetes is remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if any action on his part is required.


FINDINGS OF FACT

1.  Prior to February 17, 2003, the veteran's diabetes 
mellitus did not require insulin or regulation of activities.

2.  From February 17, 2003, the  diabetes mellitus is shown 
to have required multiple medications, restricted diet, and 
regulation of activities; episodes of ketoacidosis or 
hypoglycemic reactions requiring hospitalizations or twice a 
month visits to a diabetic care provider are not shown.


CONCLUSION OF LAW

The veteran's service connected diabetes mellitus warrants 
staged ratings of 20 percent prior to February 17, 2003 and 
40 percent from that date.  38 U.S.C.A. §§ 1155, 5107 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 4.7, 4.119, Diagnostic Code 
(Code) 7913 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  The VCAA applies in the instant 
case.  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi,  16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in his or 
her possession that pertains to the claim.  38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).
Via March 2002 letter, the veteran was advised of the 
evidence and information necessary to substantiate his 
(service connection for diabetes) claim, the information 
required of him to enable VA to obtain evidence in support of 
his claim, the assistance that VA would provide to obtain 
evidence and information in support of his claim, and the 
evidence that he should submit if he did not desire VA to 
obtain such evidence on his behalf.  The March 2002 letter 
essentially informed the veteran that he should submit any 
medical evidence pertinent to his claim.  At any rate, the 
issue of service connection for diabetes has been resolved in 
his favor.

While complete VCAA notice (regarding ratings of service 
connected disabilities or effective dates of awards) was not 
provided to the appellant prior to the initial adjudication, 
notice was provided prior to the transfer of the case and 
certification of the appeal to the Board, and the content of 
the notice fully complied with the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  As the 
veteran has now had content-complying notice, and has had 
ample opportunity to respond and participate in the 
adjudicatory process, the procedure outlined is not at odds 
with the principles espoused in Pelegrini.  In this regard, 
the Board notes that the decision in this case is a partial 
grant of the benefit sought (an increased rating for 
diabetes), and the veteran did receive the criteria for 
rating diabetes in both the June 2003 rating decision and the 
June 2004 statement of the case.  Hence, the veteran has been 
properly notified of the criteria for an increased rating for 
the disability on appeal.  See Dingess/Hartman v. Nicholson, 
Nos. 01-1917 and 02-1506 (U.S. Vet. App. Mar. 3, 2006).

The veteran's service medical records are associated with the 
claims file, as are VA and private examination reports and 
treatment records.  The veteran has been examined by VA.  He 
has not identified any pertinent evidence that remains 
outstanding.  VA's duties to notify and assist are met.  
Accordingly, the Board will address the merits of the claim.

Factual Background

On VA examination in September 2002 it was noted that the 
veteran had diabetes diagnosed in August 1994.  He complained 
of symptoms of polyuria, polydipsia, and numbness in the 
lower extremities.  It was noted that he had no history of 
hypertension, coronary artery disease, or myocardial 
infarction.  He was working full time as an inspector, and 
had no history of diabetic ketoacidosis.  His medications 
included Glucotrol, Glucophage, TriCor, Actos, and Pravachol.  
The diagnosis was Type II diabetes mellitus.  He was advised 
to follow up with primary care as needed.

A private hospital record dated February 17, 2003, indicates 
that the veteran was admitted to the hospital with a history 
of severe back pain and sudden onset of septicemia.

A discharge summary covering the period of February 17, 2003, 
to March 20, 2003 noted discharge diagnoses including 
diabetes, pneumonia, acute respiratory failure, and 
escherichia coli septicemia.  It was noted that the veteran 
was last admitted to the hospital in November 2002 for new 
onset atrial fibrillation.  On the evening of his admission 
the veteran had significant pain but had another episode of 
"probably what was best described as rigors," in the 
absence of any documented fever or associated diaphoresis.  
The impression included hypoxemia, diabetes, and renal 
insufficiency of undetermined etiology.  The hospital course 
was noted as followed:

The patient was admitted to the hospital 
on 2/18/03, transferred to the intensive 
care unit because of persistent 
hypoxemia.  The patient was treated 
aggressively and his respiratory 
condition improved greatly.  Chest X-rays 
showed ARDS pattern.  It was thought that 
this may be due to toxemia related to the 
recent escherichia coli sepsis.  The 
veteran was placed on a ventilator and 
started on antibiotics as well as 
steroids and other anti-inflammatory 
agents.  Infectious disease consultation 
was requested.  The patient's condition 
slowly improved.  There was some 
complaint of right upper quadrant pain 
and gallbladder disease was suspected.  
He improved from the standpoint of the 
infection.  The patient 's back pain 
became more prominent.

Because of persistent pain, magnetic 
resonance imaging were done serially.  
These showed progressive deterioration.

It was noted that the veteran was being transferred to 
another hospital.

The discharge summary covering the period of March 20, 2003, 
to March 25, 2003, is also of record.  The final diagnoses 
included status post escherichia coli sepsis, possible 
osteomyelitis, atrial fibrillation, and diabetes mellitus, 
Type II.  The hospital course for that time period is, in 
pertinent part, as follows:

The patient was admitted to the hospital 
for further investigation and to rule out 
further osteomyelitis or sepsis.  He 
remained afebrile, with a normal white 
blood cell.

The diabetes therapy was resumed with 
Glucotrol and Glucophage.

By rating decision in June 2003 the veteran was awarded 
service connection for diabetes and was granted a 20 percent 
evaluation, effective May 8, 2001.

In a letter received in January 2004, the veteran's private 
physician, W. P. M., M.D., stated that the fact that the 
veteran's diagnosis was diabetes predisposed him to 
infection.

In another letter received in January 2004 the veteran's 
private physician, S.E.B., M.D., indicated that he was 
hospitalized in March 2003 at the end of a prolonged course 
of treatment for osteomyelitis.  It was noted that the 
veteran's longstanding diabetes predisposed him to 
development of the infection, which was complicated by septic 
shock and ARDS, and also contributed to its delayed 
resolution.
In a statement received in January 2004 the veteran's 
representative alleged that under ordinary circumstances the 
veteran's diabetes was of such severity as to require 
treatment with insulin.  However, the constant infections he 
experienced contraindicated insulin use unless unavoidable.

In a statement received in September 2005 the veteran's 
private physician, S.E.B., M.D., noted that the veteran had 
been under her care through March 2003.  In echoing 
sentiments from her prior letter, she again noted that the 
veteran's longstanding diabetes was a predisposition to the 
development of the veteran's infection and probably also 
contributed to a delayed resolution.

In a statement received in September 2005 the veteran's 
private physician, H.J.R., M.D., advised:

The fact that his diagnosis of diabetes 
predisposed him to infections, which also 
made him more prone to be a complicated 
case.  

Patient was out of work for five months 
with the problem of osteomyelitis.  
Returned to work on light duty and 
remains that way today.  

In a written statement received in conjunction with the 
veteran's September 2005 Travel Board hearing, it was noted 
that his medications for diabetes included Glucotrol, 
Avandia, and Fortamet.

At the September 2005 Travel Board hearing the veteran 
testified that he was predisposed to infections due to his 
diabetes.  He stated that prior to the February 2003 
hospitalization he had rarely missed time from work, and that 
he had lost 5 1/2 months of work at that time.  He returned 
to work, but it was only because of the special 
accommodations provided by his employer.  (He indicated that 
he had worked for that employer for over 25 years and that he 
was a QA inspector.)  He was no longer able to do some 
things, such as power washing his deck, and had a hard time 
standing longer than a few moments.  He had to sell his 
property and move into a smaller home because he was unable 
to keep up with the maintenance of a large home.  His 
interaction with his grandchildren and children had been 
greatly reduced; for example, he was no longer able to take 
part in Civil War reenactments with them, an activity that he 
had enjoyed.  His wife testified that he returned to work on 
light duty.  She indicated that she was in constant fear that 
his infection could return, and that she had to watch him 
"like a hawk" and knew that he became upset with her because 
she literally had to take things out of his mouth because of 
his diabetes.  She would often have to tell him that he could 
not eat certain foods, had to watch what she cooked, and had 
to "change the whole way that I cook and foods that I buy for 
him."  She and the veteran had been together since they were 
16, and used to his taking care of her; but now he was no 
longer able to do so.  She stated that he was on the 
borderline of being placed on insulin, and did not want to be 
placed on insulin and was taking several other medications 
instead at this time.  The veteran indicated that he saw his 
doctor every three months, and was in telephone conversation 
with him every two weeks for regulation of Coumadin.  His 
wife advised that he had blood work done every two weeks.  
The veteran indicated that he was never sick until he 
developed diabetes, and that it was downhill from there.

Criteria and Analysis

Disability evaluations are determined by comparing a 
veteran's present symptoms with criteria set forth in the 
VA's Schedule for Rating Disabilities (Rating Schedule), 
which is based on average impairment in earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.

Because the instant appeal is from the initial rating 
assigned with the grant of service connection, the 
possibility of "staged" ratings for separate periods during 
the appeal period, based on the facts found, must be 
considered.  See Fenderson v. West, 12 Vet. App. 119 (1999).

When a question arises as to which of two ratings applies 
under a particular code, the higher rating is assigned if the 
disability more closely approximates the criteria for the 
higher rating.  38 C.F.R. § 4.7.  After careful consideration 
of the evidence, any reasonable doubt remaining is resolved 
in favor of the veteran.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 
3.102, 4.3.

Diabetes mellitus is rated under Code 7913, which provides a 
20 percent rating when the diabetes mellitus requires insulin 
and a restricted diet, or an oral hypoglycemic agent and a 
restricted diet.  A 40 percent rating is warranted when 
insulin, a restricted diet, and regulation of activities are 
required.  A 60 percent rating is warranted when insulin, a 
restricted diet and regulation of activities are required, 
along with episodes of ketoacidosis or hypoglycemic reactions 
requiring one or two hospitalizations per year or twice a 
month visits to a diabetic care provider, plus complications 
that would not be compensable if separately evaluated.  
Compensable complications of diabetes are rated separately 
unless they are part of the criteria used to support a 100 
percent rating.  Noncompensable complications are considered 
part of the diabetic process under Code 7913.  38 C.F.R. 
§ 4.119, Code 7913, and Note 1 following.

The record shows that as of February 17, 2003, the veteran 
had undergone a profound change in his activities due to 
diabetes related complications.  Beginning on that day he was 
on a lengthy hospitalization, and was forced to miss months 
of work.  While he has returned to work, it has been 
restricted to light duty (And it appears clear that his 
employer -of 25 years -has gone to great lengths to 
accommodate him.)  Further, the veteran's wife's testimony 
clearly shows that he has undergone a profound change in his 
diet due to his diabetes.  

While it does not appear that the veteran has been treated 
with insulin during this appeal, he has been on several 
medications for the diabetes (and the evidence does suggest 
that perhaps he has been unable, or would not be able, to 
tolerate insulin at this time due to diabetes-related 
complications (infections)).  Significantly, in the Past 
Medical History and Current Medication portions of the 
private hospital discharge summary (for the period of March 
20, 2003, through March 25, 2003), it was noted that the 
veteran had been on insulin for at least part of the time.  
Even if the other records do not show that the veteran was, 
or is currently, taking insulin, the Board finds that the 
multiple medications required to treat the veteran's 
diabetes, along with the obvious change in the regulation of 
activities and diet, leading to the conclusion that the 
disability approximates the criteria for a 40 percent rating 
under Code 7913.  See 38 C.F.R. § 4.7.  In short, given the 
foregoing, it is shown that the veteran's diabetes warrants a 
40 percent rating effective February 17, 2003.

A 40 percent rating is not warranted prior to February 17, 
2003, as it was not shown that the veteran required a 
profound change in his life activities prior to that time.

A higher (60 percent) rating is not warranted at any time 
during the appeal period as there is no evidence of 
ketoacidosis or hypoglycemic reactions or of  
hospitalizations or twice monthly medical provider visits for 
diabetes.


ORDER

A staged 40 percent rating is granted for the veteran's 
diabetes, effective from February 17, 2003, and subject to 
the regulations governing the payment of monetary awards.


REMAND

The veteran contends that his osteomyelitis is related to his 
service-connected diabetes.  Private medical opinions have 
essentially stated that diabetes complicates the veteran's 
osteomyelitis.  Notably, when aggravation of a veteran's 
nonservice-connected condition is proximately due to or the 
result of a service-connected condition, the veteran shall be 
compensated for the degree of disability (but only that 
degree), over and above the degree of disability existing 
prior to the aggravation.  Allen v. Brown, 7 Vet. App. 439, 
448 (1995).  This is a medical question and requires medical 
expertise. 

Accordingly, the case is hereby REMANDED for the following:

1.  In light of Dingess/Hartman v. 
Nicholson, Nos. 01-1917 and 02-1506 (U.S. 
Vet. App. Mar. 3, 2006), the RO should 
provide the veteran appropriate notice as 
to the rating of osteomyelitis and 
effective date of any award.

2.  The veteran should be scheduled for a 
VA examination to determine the etiology 
of his osteomyelitis (and specifically 
whether it was caused or aggravated by 
his diabetes).  His claims file must be 
reviewed by the examiner, and any 
indicated studies must be completed.  The 
examiner should opine whether it is at 
least as likely as not that osteomyelitis 
is proximately due to, or aggravated by 
(and if so, to what degree, i.e., 
identifying the specific pathology and 
associated impairment due to aggravation) 
his service-connected diabetes mellitus.  
The examiner should explain the rationale 
for all opinions given.

3.  The RO should then review the claim 
of secondary service connection for 
osteomyelitis.  If it remains denied, the 
veteran and his representative should be 
furnished an appropriate Supplemental 
Statement of the Case, and afforded the 
opportunity to respond.  The case should 
then be returned to the Board for further 
review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  This claim must be 
afforded expeditious treatment.  The law requires that all 
claims that are remanded by the Board for additional 
development or other appropriate action must be handled in an 
expeditious manner.  


______________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


